On Motion to Certify to Supreme Court.
The motion to certify is based upon the dissent of Mr. Justice Hendricks. The question involved is a federal question, of which the Supreme Court of the United States has final jurisdiction. If the opinion of the majority is erroneous, appellant has a plain, adequate, and complete remedy by due course of law, and by proper application to the Supreme Court of the United States may obtain the relief desired. We therefore do not believe it to be mandatory upon us to certify. State v. Fisher, 94 Tex. 491, 62 S.W. 540.
This being a county court case, we have final jurisdiction on questions arising under the laws of this state, and hence do not recognize it as being our duty to certify. Herf v. James, 86 Tex. 230, 24 S.W. 396; Kidd v. Rainey, 95 Tex. 556, 68 S.W. 507; Miller v. Mosely, 91 S.W. 648; Day v. Mercer, 175 S.W. 764.
If the Supreme Court has jurisdiction by virtue of the dissent, then appellant is not deprived of the remedy by petition for writ of error. We do not believe a certificate to the Supreme Court of this state would settle the federal question involved, for at last the Supreme tribunal of the United States would have jurisdiction over the question. The motion to certify will be overruled.